COBB, Judge.
Affirmed. As in Butler v. State, 608 So.2d 33 (Fla. 5th DCA 1992) we certify as being of great public importance the following question to our supreme court:
*944WHETHER THE CHAPTER 89-280 AMENDMENTS TO SECTION 775.-084(1)(A)1, FLORIDA STATUTES (1989), WERE UNCONSTITUTIONAL PRIOR TO THEIR REENACTMENT AS PART OF THE FLORIDA STATUTES, BECAUSE THEY WERE IN VIOLATION OF THE SINGLE SUBJECT RULE OF THE FLORIDA CONSTITUTION.
We note that the supreme court has accepted jurisdiction to answer this question. McCall v. State, 593 So.2d 1052 (Fla.1992).
AFFIRMED; QUESTION CERTIFIED.
COWART and DIAMANTES, JJ., concur.